                                                                          AllfnVSTCL ^RT
             IN THE UNITED   STATES DISTRICT    COURT   FOR THE
                       SOUTHERN DISTRICT   OF GEORGIA
                             AUGUSTA DIVISION                              30 ^f.f g   22
DAESANG CORPOEIATION,                  *                          ^lerk

        Plaintiff,

             V.                        *         CV 118-214
                                       ★



THE NUTRASWEET COMPANY and
MANUS BIO, INC.,


        Defendants.



                                   ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.       (Doc. 72.)    All parties signed the stipulation.

Upon due consideration, the Court finds dismissal appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The Clerk is DIRECTED to TERMINATE all motions, if

any, and CLOSE this case.          Each party shall bear its own costs,

fees, and expenses.

     ORDER ENTERED at Augusta, Georgia, this                 day of March,

2020.



                                                        CHIEF JUDGE
                                            STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
